Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Specification amendment of 27 March 2020 provides Specification Support for the Claim amendment of27 March 2020 where the instant Specification amendment (page 3 lines15 has the amendment of “caving a front surface, a rear surface, a first side and a second side surface, the module case” and “each side surface” “one pair of film members”, and “each side of the “ side surfaces.  The amended instant claims require the amended Specification material to support the claim amendment, for Claim 1, 3rd to 4th lines, indicating “having a front surface, a rear surface, a first side surface and a second side surface, the module case” . . ..  the 6th line indicating “each side surface” and the 8th line of “. . . one of the pair of film members” and “each of the”.  
As such, the amendment for Claim 1 and its dependent Claims 2-10 are only afforded priority of the amendment date of 27 March 2020.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. [Hermann] (EP 2244318).
Regarding Claim 1:
Hermann discloses a battery module comprising a plurality of battery cells; a module case having a front surface, a rear surface, a first side surface and a second side surface, the module case configured to accommodate the plurality of battery cells (Hermann, see batteries in module case Figure 3 with a front, rear, first side surface and an opposing second side surface) having inner cooling channels formed at both sides of the plurality of battery cells. See ports for coolant connectors 317 on both sides of the module case (Herman [0042] and Figure 3).
Hermann further discloses at least one opening is provided on a side surface of the module case that is covered with a cover that melts with a thermal runaway event temperature (Hermann [0007], enclosure failure port item 321 Figure 3 and  [0045] and Figure 6 item 503).  
Although Hermann does not specifically disclose the at least one opening is provided on the side surface to face the inner cooling channels of the module case, Herman does disclose the at least one opening is a coolant connector configured to fail during a thermal runaway (Hermann [0007] page 2, [0048]).  Because the arrangement of the at least one opening (failure port) is of a coolant connector, it would be expected by one of ordinary skill in the art that the at least one opening face one or more inner cooling channels on the inside of the module case in order to provide connecting with a coolant channel so as to fail in case of a thermal runaway event 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have arranged the Hermann opening to face the inner cooling channels of the module case so that the opening is arranged to provide connecting of a Hermann cooling connector failure port to the to a cooling channel in order to be connected when failing during a Hermann thermal runaway event. 

Hermann also discloses at least one opening with the placement of a film member mounted to at least one side surface of the module case to cover the at least one opening being melted over a predetermined temperature to open the at least one opening that melts at a predetermined temperature to open the covers of a pair of openings on each of the opposing first and second sides (Hermann [0007], cover items 503 or 901, over a hole or failure port or 603 Figures 5-6, [0044]-[0045], [0047] items 1705/1707 failure port locations Figure 17. See also failure port structure 321 Figure 3) 

Regarding Claim 2, Hermann discloses the limitations set forth above.  Hermann also discloses the at least one opening is provided in plural on one on each side of the module casing wherein the plurality of openings are spaced apart by a predetermined distance along a longitudinal direction of the module case because one of the plurality of openings is shown by Hermann as being  located closer to the one end of a vehicle while another of the plurality of openings is closer to the opposing end of the vehicle separated by a distance in a longitudinal, vehicle front to back direction (Herman Figure 17 port items 1705 and 1707, [0047]).
Regarding Claim 3, Hermann discloses the limitations set forth above.  
Hermann discloses openings are covered with films (Hermann [0044]-[0047], failure port, Figures 13 and 14, pairs of film and 1303/1301 cover opening 503).  As such, wherefore the openings are covered with the film pairs, and thus the pair of film members are implicitly disclosed as to cover the plurality of openings. 
Regarding Claims 4 and 6, Hermann discloses the limitations set forth above.  Hermann discloses a pair of openings where the pair of openings are covered, constituting a pair of openings where each are provided on both sides of the battery module casing (Hermann Figures 13-14 film member pairs--items 1301 and 1303 [0046], and Figure 17 items 1705 and 1707 [0047]) where each of the pair openings are provided to respective side surfaces of the module case and wherein the pair of film members (Hermann items 1301 and 1303 ibid.) cover the pair of openings respectively. 
Regarding Claim 7, Hermann discloses the limitations set forth above.  Hermann further discloses a cooling unit that is further disclosed as a fan that reduces the flow of thermal energy from the battery module case to the passenger compartment by being directed away from the vehicle and passenger compartment wherefore the cooling unit thus provides a fresh cooling air toward the inner cooling channel--by a fan and discharges the cool air out of the module case because the fan and air intake routs the air from the forward inlet and then then directs the air away from the vehicle compartment and so as to thus discharge the cooling air out of the module case (Herman Figure 21, item 101 battery case, fan 2101, [0029], [0052]).  
Further regarding Claim 8, Hermann discloses the limitations set forth above.  In a further embodiment, Herman also discloses in one embodiment that the cooling unit or fan has an air intake forward of the battery pack case (enclosure and that the drawing off of the battery case is directed away from the vehicle along heat resistant channels  (Hermann battery enclosure, Figure 21 and [0052]) 
Although Hermann does not disclose a cooling air discharging portion provided at the rear surface of the module case to discharge the cooling air in the inner cooling channel to the outside of the module case, Hermann teaches of another embodiment that the cooling is routed through one or more heat resistant channels wherefore heat resistant channels are also disclosed as exiting the battery case through rear surfaces of the vehicle where the battery case is located (Hermann [0025], [0047]-[0048], [0052] Figure 17 battery case 101 and channel items 1701 or 1703).
Because Hermann also discloses that the embodiment disclosed may be embodied with other specific forms without departing from the spirt or essential characteristics and thus disclosures of embodiments are not limiting (Hermann [0053]).
Hermann thus suggests the combination of the one embodiment with another embodiment, as a matter of design choice with the disclosed embodiments (see MPEP 2144.04. VI. C; wherewith including combining a disclosing a cooling unit having a cooling air supply portion provided at the front surface of the module case (Figure 3 cooling connector items 317, [0041]-[0042]) that  provide cooling air towards the cooling channel and where heat resistant channels along with the disclosed embodiment as flow exits going through a rear surface where a front surface of the battery module is shown with two heat resistant channel connectors for coolant lines (Herman Figure 3 items 317 coolant line connectors [0041]-[0042]) employing heat resistant lines provided as providing cooling lines which shown coming through a rear surface (Herman Figure 17 items 1701 and 1703).  
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have combined the Herman cooling air supply portion at the front surface of the module case to provide cooling air toward the inner cooling channel and a cooling discharging portion provided at the rear surface of the module case to discharge the cooling air in the inner cooling channel, employing the heat resistant Hermann channels, going to the outside of the module case, as suggested by Hermann as a matter of design choice, with a reasonable expectation of success.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. [Hermann] (EP 2244318) in view of Fujikawa et al [Fujikawa] (US 2009/04197153).
Regarding Claim 5, Hermann discloses the limitations set forth above.  
Hermann does not disclose wherein the pair of openings are provided in a mesh shape. 
On the other hand, the analogous art of Fujikawa teaches that ventilation hole openings in a battery pack provided with a mesh member ( thus a mesh member shape) to block the ejection of flame to the outside of the battery module  casing (Fujikawa battery pack casing [0013]-[0015]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a Fujikawa taught mesh shape member material in the openings of the Hermann pair of openings to block flame ejection outside of a Hermann battery module casing.

Claims 9-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. [Hermann] (EP 2244318) in view of Hamidi (US 2010/0181129).
Regarding Claims 9-10, Hermann discloses the limitations set forth above.  Hermann additionally discloses the battery module has a size and weight is based upon the undercarriage frame member support and attaching the battery module enclosure by bolts to attach the battery module case to the vehicle (battery pack Hermann [0033], [0040]).  However, although Hermann discloses multiple battery modules are employed together for vehicle performances (battery packs, Hermann [0033]), Herman does not disclose employing the battery module with a battery rack case, and a rack case configured to package the at least one battery module.
However, Hamidi discloses placing battery packs in a compartment housing into a battery carry rack to detach battery packs from their docking enclosures (Hamidi [0006], [0035], [0040], battery modules or pack items 116, rack items 22 Figures 12-13) and thus employing the battery module with a battery rack and a rack case configured to package the at least one battery module. 
The Hamadi rack is comprised as a system for swapping the modulated battery packs (Hamidi Title, [0006]), battery packs considered as battery modules as would be expected by one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed the at least one battery module of Hermann with a Hamadi-taught battery rack comprising at least one battery module and a rack case configured to package the at least one Hermann battery module to detach  battery packs from their enclosures comprised as a system for swapping the battery modules as further taught by Hamadi. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON J GRESO/Examiner, Art Unit 1722                  

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722